
	

115 S1381 IS: To require a report on the extension of authorities to the United States Special Operations Command for the development, acquisition, and sustainment of special operations-peculiar technology, equipment, and services, and for other purposes.
U.S. Senate
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1381
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2017
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a report on the extension of authorities to the United States Special Operations Command
			 for the development, acquisition, and sustainment of special
			 operations-peculiar technology, equipment, and services, and for other
			 purposes.
	
	
		1.Authorities for the United States Special Operations Command for development, acquisition, and
			 sustainment of special operations-peculiar technology, equipment, and
			 services
 (a)Sense of CongressIt is the sense of Congress that— (1)the Secretary of Defense should extend to the Commander of the United States Special Operations Command (USSOCOM) and the acquisition executive of the Command authorities for the development, acquisition, and sustainment of special operations-peculiar technology, equipment, and services that are equivalent to the authorities of the Secretaries of the military departments and the acquisition executives of the military departments for the development, acquisition, and sustainment of technology, equipment, and services for the military departments; and
 (2)the United States Special Operations Command should use any authorities extended as described in paragraph (1), and any other appropriate authorities and mechanisms, to achieve the rapid research and development, prototyping, and fielding of technology, equipment, and services that are critical to ensure the success of the Command in carrying out its missions.
 (b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following:
 (1)An identification of the authorities the Secretary recommends for provision to the Commander of the United States Special Operations Command and the acquisition executive of the Command as described in subsection (a), and recommendations for any modifications of such authorities that the Secretary considers appropriate for purposes of the Command.
 (2)Such recommendations for legislative or administrative action as the Secretary considers appropriate for the provision of authorities identified pursuant to paragraph (1) as described in subsection (a).
 (3)Such other matters as the Secretary considers appropriate.  